Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 16, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  152311                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                         Kurtis T. Wilder,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                SC: 152311
                                                                   COA: 320768
                                                                   Grand Traverse CC:
                                                                   2011-011239-FC
  ROBERT JENSEN SCHWANDER,
           Defendant-Appellee.

  _____________________________________/

          By order of May 25, 2016, the application for leave to appeal the July 21, 2015
  judgment of the Court of Appeals was held in abeyance pending the decisions in People v
  Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-8). On
  order of the Court, the cases having been decided on July 24, 2017, 500 Mich 453 (2017),
  the application is again considered and, pursuant to MCR 7.305(H)(1) and MCR
  7.316(A)(7), in lieu of granting leave to appeal, we VACATE the judgment of the Court
  of Appeals and we REMAND this case to the Court of Appeals for reconsideration in
  light of Steanhouse and People v Lockridge, 498 Mich 358 (2015).

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 16, 2017
           a1115
                                                                              Clerk